DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing of a Preliminary Amendment on March 25, 2021 wherein claims 1-14 were amended.  Thus, claims 1-14 are pending and examined below.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.  Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Commonwealth of Australia on November 26, 2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 has been considered by the examiner.  The IDS is objected to because Applicant has two cited documents listed on the Information Disclosure Statement where the Publication Number does not correspond Name of Patentee or Applicant of cited Document.  See: attached annotated IDS. 
 Drawings
The drawings are objected to because Figures 1 & 2 share a reference character 12 and reference character 14.  Each Figure should be capable of being published by 
The drawings are objected to because Figures 5 & 6 share a reference characters 12, 14, 20 and 22.  Each Figure should be capable of being published by itself on a separate sheet of paper.  Applicant should update the drawings to have each Figure clearly separated from one another.  See: See: 37 CFR 1.84(h).
The drawings are objected to because Figures 7 & 8 share a reference character 8.  Each Figure should be capable of being published by itself on a separate sheet of paper.  Applicant should update the drawings to have each Figure clearly separated from one another.  See: 37 CFR 1.84(h).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification – Abstract
Applicant is reminded of the proper language and format for the abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:
 The abstract is objected to for the use of reference character 22, on line 8.  Applicant is reminded to be consistent with the use of reference characters.  Applicant can choose to include or omit reference characters.  However, there should be consistency throughout the abstract with the use of the reference characters.  
Correction is required.   See MPEP § 608.01(b).


Claim Objections
Claim 14 is objected to because of the following informalities:  Applicant recites “the garment” and the language should recite “The travel head support garment”.  
Applicant should be consistent in the terminology used in the claim language, and for examination purposes “the garment” has been interpreted as “The travel head support garment”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant’s claimed invention recites “one or more straps operatively running unobtrusively along a wearer's spinal column”.  The claim should state “when wearing” or utilize some other language to reflect this as an intended use and not intended to claim human anatomy.   In order to obviate the35 U.S.C. 101, it is suggested that claim 8 be revised such that it recites “when wearing one or more straps operatively running unobtrusively along a wearer's spinal column.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
ected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. 2015/0042143 to JOSEPH MAGINNESS et al., (herein after "Maginness”), and in view over United States Patent Application No. US. 2011/0054372 A1 to SHANE MURNAGHAN (herein after "Murnaghan”), and in further view of United States Patent Application No. US 2005/0125894 A1 to SAMI BANDAK (herein after "Bandak").
As to claim 1, Maginness discloses a travel head support garment (210) (See Annotated Figure 11 and Paragraph 0039) comprising:  a sweatshirt or jacket (235) comprising a torso covering configured to cover at least a portion of a wearer's torso, in use (See Paragraph 0039, teaching a jacket used to cover at least a portion of a wearer’s torso in use. The Oxford English Dictionary OED, defines a jacket as an outer garment for the upper body, often relatively short in length and now typically having full-length sleeves, of a type originally worn by men and boys but now also designed for or worn by women and girls .Examiner interprets upper body to include the torso);  at least one strap (216) connected to the head engager (212) and running down a back portion of the torso covering,  the at least one strap (216) arranged within layers of material comprising the torso covering (See Figures 1-11 and Specifically Annotated Figure 11, and Paragraph 0039, “The third embodiment as shown in FIG. 11 is a head support 210, similar in general construction to the first embodiment except that it is incorporated into a coat 235, portions A, B and C of which are shown. The head support 210 includes a headband 212, a harness 214 including adjust able straps 216 with one or more buckles 224, all of which are concealed within 

    PNG
    media_image1.png
    954
    785
    media_image1.png
    Greyscale

Maginness’ head support teaches a head covering configured to selectively engage a wearer’s head (See Paragraph 0032), but does not explicitly disclose a hood comprising a head engager configured to selectively engage a wearer’s head. 
Murnaghan teaches a hood comprising a head engager (2) configured to selectively engage a wearer's head (see Figures 1 – 3 and Paragraphs 46 – 47 of Murnaghan, The Oxford Languages Dictionary, defines a hood as a covering for the head and neck with an opening for the face, typically forming part of a coat or sweatshirt.  Murnaghan teaches a plurality of head garments which include but are not limited to a hat, a hood or a cap, etc.).
Maginness is analogous art to the claimed invention as it relates to garments having a head and buttocks support with a head piece and adjustable straps; and, Murnaghan is analogous art to the claimed invention in that it provides a garment having spine and neck support with a hood.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head support of Maginness, with the hood comprising a head engager configured to selectively engage a wearer's head, as taught by Murnaghan, in order to form an anchor that would be expected to stabilize the wearer’s back and therefore counteract back pain by providing more back stability for the user of the garment (Paragraph 10 of Murnaghan). 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
	The modified support garment of Maginness/Murnaghan still fails to teach a seating pad shaped and dimensioned to accommodate a wearer’s buttocks and/or upper thighs.
	In a related art, Bandak teaches a sitting backrest support and discloses 
a seating pad shaped and dimensioned to accommodate a wearer's buttocks and/or upper thighs (See Annotated Figure 2, and Paragraphs 0005, 0015 of Bandak, teaching a seating pad shaped and dimensioned to accommodate a wearer’s buttocks and/or upper thighs).


    PNG
    media_image2.png
    879
    729
    media_image2.png
    Greyscale

	Bandak is analogous art to the claimed invention in that it provides a cushioned sitting backrest support that is light and easily stowed and carried that also provides additional functional features.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head supporter  including the harness that fits around the buttocks of the wearer of Maginness, with a seating pad shaped and dimensioned to accommodate a wearer's buttocks and/or upper thighs, as taught by Bandak, in order to form a more cushioned supporter for the 
	This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
	The modified Maginness/Murnaghan/Bandak disclose the seating pad fastened with the at least one strap (214 of Maginness) and deployable between a storage position, in which the seating pad is stored within the torso covering and a deployed position (See Annotated Figure 2, and Paragraph 0039 of Maginness), in which the seating pad extends below the wearer's torso so that a wearer is able to sit on the seating pad so that a weight of the wearer on the seating pad supports the wearer's head, via the strap, against gravity to alleviate loading of at least one muscle in a wearer's neck to unobtrusively support the wearer's head without conscious effort by the wearer (See Annotated Figure 2, Paragraphs 0002, 0026, 0029 and 0039 of Maginness, teaching harness 14 which is equivalent to the seated pad supporting the wearer's head, via the strap, against gravity to alleviate loading of at least one muscle).   
 	As to claim 2, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the torso covering includes pockets for one or more of storing and carrying items (See Paragraph 0039 of Maginness, teaching the jacket/coat includes pockets for one or more of storing and carrying items).  
 As to claim 3, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the hood comprises an internal headband which forms the head engager (See Paragraphs 0024, 0025, 0047 and 0065 of Murnaghan, teaching an inner headband which forms the head engager).   
 	As to claim 4, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the head engager is adjustable to suit a variety of head sizes (See Paragraphs 0024, 0025 and 0065 of Murnaghan, teaching an inner headband (comfort strip) wherein the head engager is adjustable to suit a variety of head sizes).   
 	As to claim 5, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the head engager includes a mask for operatively covering a part of a wearer's face (See Paragraph 0066 of Murnaghan, teaching a mask for operatively covering a part of a wearer's face).   
 	As to claim 6, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 5, wherein the mask is configured to cover a wearer's eyes to reduce ingress of light to facilitate resting (See Paragraph 0066 of Murnaghan, “The cap may further comprise one or more pockets for storing accessories Such as earplugs or an eye mask”, therefore teaching a mask wherein the mask is configured to cover a wearer's eyes to reduce ingress of light to facilitate resting).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the travel head support garment of Maginness/Murnaghan/Bandak with a the travel head support garment of claim 5, wherein the mask is configured to cover a wearer's eyes to reduce ingress of light to facilitate resting, as taught by Murnaghan, in order to provide light 
As to claim 7, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the at least one strap comprises a resiliently elastic strap (See Paragraph 0024 of Murnaghan teaching, “The head garment may be adjustable to fit the user's head. An adjustable strap such as a belt and buckle arrangement, elastic band or clasp may be provided. Alternatively at least the band of the head garment may be elasticised or otherwise stretchable”) configured to operatively alleviate loading of at least one neck muscle chosen from a trapezius muscle, a sternocleidomastoid, a levator scapulae muscle, and a platysma muscle (See Paragraphs 0002, 0003, 0015, and 0016 of Maginness, "Preferably, the head band, harness and adjustable straps are manufactured from a flexible strapping material" and "When a person starts to slip into a light sleep, the muscles of the neck relax and the head drops... the passenger often wakens up with a strain in their neck muscles"..."It is an object of the present invention to obviate or mitigate the above outlined problem". See the definition from the online website Innerbody :(anatomy) of neck muscles- "The neck muscles, including the sternocleidomastoid and the trapezius, are responsible for the gross motor movement in the muscular system of the head and neck").   
 	As to claim 8, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the strap comprises one or more straps operatively running unobtrusively along a wearer's spinal column and fastened with the head engager and seating pad at respective ends thereof (See Figures 1-11, and Paragraphs 0026 - 0028 of Maginness, teaching wherein the strap comprises one or more straps operatively running unobtrusively along a wearer's spinal column and fastened with the head engager and seating pad at respective ends thereof).   
 	As to claim 9, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the seating pad is padded for comfort (See Paragraphs 0007, 0010, 0015 of Bandak, teaching wherein the seating pad is padded for comfort).   
 	As to claim 10, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the strap is arranged within an internal channel defined by the torso covering (See Figures 1-11 and Specifically Figure 11, and Paragraph 0039 of Maginness, teaching wherein the strap is arranged within an internal channel defined by the torso covering).   

    PNG
    media_image3.png
    949
    797
    media_image3.png
    Greyscale

As to claim 11, modified Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 1, wherein the torso covering (see Paragraph 0039 of Maginness teaching a jacket or torso covering) defines a pocket or pouch on an inside of the back portion thereof (See Paragraph 0039 of Maginness, "The head band 212 and the harness 214 can be folded up and stored in suitable pockets or seams of the coat."  Maginness teaches a back portion of a jacket / hooded sweatshirt has a pocket concealed within the lining), wherein the seating pad is one or more of retracted and stored in the storage position and downwards deployable therefrom into the deployed position (See Paragraph 0039 of Maginness, teaching a back portion of a jacket / hooded sweatshirt having a pocket concealed within the lining, where Bandak’s seating pad (see Annotated Figure 2, and Paragraph 0005 of Bandak) can be modified with Maginness’ seating band (See Figures 1-11 and Paragraph 0039 .   
 	As to claim 12, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 11, wherein the pocket or pouch includes a fastener for sealing the seating pad therein in the storage position (See Paragraphs 0015 of Bandak, wherein the pocket or pouch includes a fastener (zipper) for sealing the seating pad therein in the storage position) (See Paragraph 0039 of Maginness, teaching the pockets where the article may be stored in the storage position).
 	As to claim 13, Maginness/Murnaghan/Bandak disclose the travel head support garment of claim 12, wherein the fastener comprises one or more of a slide, fastener, buttons, and clips (See Paragraphs 0015 of Bandak , wherein the pocket or pouch includes a fastener (zipper).  Oxford Languages defines a zipper as a device consisting of two flexible strips of metal or plastic with interlocking projections closed or opened by pulling a slide along them, used to fasten garments, bags, and other items).
 	As to claim 14, Maginness/Murnaghan/Bandak disclose the garment of claim 1, wherein the at least one strap comprises webbing (See Paragraph 0016 of Maginness, “…the strapping material is plastics webbing of approximately 25 mm in width…”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art carted relates to footwear with similar features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732